DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert Stearns on March 9, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1 is to be read as follows:
	A piston for an internal combustion engine, comprising a groove for an oil wiper ring and a recess between the groove and at least one shaft wall, wherein a lower edge of the groove,  has a larger diameter than a lower edge of the recess and wherein at least one bore is provided which intersects both the lower edge of the groove and the upper edge of the recess.


Allowable Subject Matter
Claims 1-5 and 7-11 are allowed.

The following is an examiner’s statement of reasons for allowance:  Bramberry (US 2,511,458) teaches a piston having a first bore that intersects a lower edge of a groove and a second bore that intersects an upper edge of a recess.  Matsui et al (US 2009/0151688), Oso et al (US 2017/0350344), Zhu et al (US 7,406,941), Freidhager et al (US 2016/0169150) and Suda (US 2020/0088128) teach a piston having a bore that intersects a lower edge of a groove.  Iwata et al (US 8,220,432) teaches a piston having a bore that intersects a lower edge of a groove and extends through an outer portion of the piston and forming a through hole to a lower portion of the piston head.  Will et al (US 2013/0008307), and Weinenger (US 2015/0075456) teaches a piston having a bore that intersects with an upper edge of a groove.  The prior art does not teach nor render obvious a piston for an internal combustion engine having a groove for an oil wiper ring, a recess between the groove and a shaft wall, the diameter of a lower edge of the groove is larger than a lower edge of the recess and wherein at least one bore is provided that intersects both the lower edge of the groove and the upper edge of the recess.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747